Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 12/11/2020.
Claims 25-46 are now pending.
Claims 25-27, 31, 32, 34, and 35 have been amended.
Claims 45 and 46 are newly added.

Response to Arguments
Rejections of Claims Under 35 U.S.C. 103 
Applicant’s Arguments:
Claims 25-34:
Applicant argues that the cited references do not disclose receiving, from a second cluster manager, a request to add a new application instances to the cluster of application that includes a datacenter ID that identifies a datacenter which in the new application instance is located. Nowhere does Flynn describe a request, let alone from a cluster manager to add a new application to a cluster of application instances and that includes a datacenter ID that identifies a datacenter which in the new application instances is located.
Second, the cited references do not disclose updating a cluster topology for the particular clustrer of application instances, which specifies a datacenter ID for each application instance of the particular cluster, to include the new application instance that was received in the request. Nowhere does Flynn disclose or suggest updating a cluster topology, let alone which specifies a datacenter ID for each application instance of cluster, to include a new application received in a request.
Third, the cited references does not disclose distributing the cluster topology to the particular group of cluster managers in order for the cluster manager to use the updated cluster topology to send 
There is nothing in Wolafka that plausibly corresponds to a cluster topology that is distributed to cluster managers, let alone to use to send packets between the new application instance and other application instances of the particular cluster.
Fourth, a cluster manager, of several cluster managers operating across several datacenters, that belongs to a particular group of cluster managers that manage a particular cluster of application instances simply does not exist in the cited references. The first reference, Flynn, relates to application fault tolerance by running a standby computing device that runs a second instance of an application in a remote site topologically located away from the primary device. However, there is no discussion in Flynn regarding a cluster manager or group of cluster managers that manage a cluster of application instances, especially when considering the updating and distributing of the cluster topology discussed above. The second reference, Wolafka, relates to converting a cluster management command into different management protocols. However, there is no discussion in Wolafka regarding several groups of cluster managers that each manage a different cluster of application instances. 
Claims 35-44:
Applicant argues that first, a cluster manager, of several cluster managers operating across several datacenters, that manages a cluster topology for a cluster of application instances simply does not exist in the cited references. There is no discussion in Flynn regarding a cluster manager or regarding a cluster topology of a cluster of application instances, especially when considering the updating and distributing of the cluster topology.
There is no discussion in Wokafka regarding a cluster topology, let alone that is managed by a cluster manager of several cluster managers operating across several datacenters.
Second, the cited references do not disclose receiving, from a second cluster manager, a request to add a new application instances to the cluster of application that includes a datacenter ID that identifies a datacenter which in the new application instances is located. Nowhere does Flynn describes a request, let alone from a cluster manager to add a new application to a cluster of application instances and that includes a datacenter ID that identifies a datacenter which in the new application instances is located.

Fourth, the cited references does not disclose distributing the cluster topology to a set of cluster managers in order for the cluster managers to use the updated cluster topology to send network data to and from the new application instance. There is nothing in Wolafka that plausibly corresponds to a cluster topology that is distributed to cluster managers, let alone to use to send data to and from the new application instances.
Examiner’s Response:
The applicant's arguments/remarks filed on 12/11/2020 regarding claims 25-46 have been fully considered but are moot in view of the new ground(s) of rejection.. The above limitation is taught by previous art and newly cited art, Zalpuri et al. (hereinafter referred to as Zalpuri) (U. S. Patent. No. 9894147 B1).
Claims 25-34:
As recited in the ABSTRACT of Zalpuri, “a system for a cluster application manager…the input interface is for receiving a first management request for a management function for a first application of a set of different applications…a second management request for the management function for a second application of the set of different applications that is different from the first application of the set of different application”, Zalpuri teaches wherein receiving a request from a second cluster manager to add a new application instance to the cluster of application instances.
As recited in Col. 11, lines 12-15 of Zalpuri, “application 504 comprises an application or an application installer appropriate for running on a hardware appliance cluster(e.g., a data processing application, a scientific computing application, a big data application, a database application, etc.(running on datacenter)”; and Col. 12, lines 14-17 of Zalpuri, “an application is determined. In some embodiments, an application comprises an application for which a management request was received. In operation 802, management command parameters are determined. Management command parameters comprise application version, application location(datacenter ID), instance name”), Zalpuri specifies a datacenter for each application instance of the particular cluster, to include the new application instance that was received in the request, specifies a datacenter ID for each application instance of cluster, to include a new application received in a request.
Flynn teaches topology for cluster managers, as recited in ABSTRACT, “A system and method for…using topologically remotely located computing devices are provided. A primary computing device runs one instance of an application (i.e. the primary application instance) at a production site and an actively standby computing device runs a second instance of the application (i.e. the shadow application instance) at a recovery site which may be topologically remotely located from the production site”; ¶ [0010],” places a network topology (updated topology) and geographical limitation on the server computing devices to which virtual machines may be moved”, and ¶ [0018], “relocating running applications to computing devices topologically remotely located outside a storage area network or cluster of computing devices in which the running applications were previously present”). Here, Flynn teaches distributing the cluster topology to the particular group of cluster managers that manage particular cluster of application instances and other application instances of the particular cluster of application instances. 
Barabash teaches wherein each group of cluster managers manages packet processing for one cluster of application instances (See at least ¶ [0030], “Application components participating in one or more embodiments of the mirrored clusters may be configured to use the assigned LMVNA to send the data packets to destinations that are the mirrored components of the source client”).
Claims 35-44:
Flynn teaches topology for cluster managers, as recited in ABSTRACT, “A system and method for…using topologically remotely located computing devices are provided. A primary computing device runs one instance of an application (i.e. the primary application instance) at a production site and an actively standby computing device runs a second instance of the application (i.e. the shadow application instance) at a recovery site which may be topologically remotely located from the production site”; ¶ [0010],” places a network topology (updated topology) and geographical limitation on the server computing devices to which virtual machines may be moved”, and ¶ [0018], “relocating running applications to computing devices topologically remotely located outside a storage area network or cluster of computing devices in which the running applications were previously present”). Here, Flynn teaches distributing the cluster topology to the particular group of cluster managers that manage particular cluster of application instances and other application instances of the particular cluster of application instances. 
As recited in the ABSTRACT of Zalpuri, “a system for a cluster application manager…the input interface is for receiving a first management request for a management function for a first application of a set of different applications…a second management request for the management function for a second application of the set of different applications that is different from the first application of the set of different application”, Zalpuri teaches wherein receiving a request from a second cluster manager to add a new application instance to the cluster of application instances.
As recited in Col. 11, lines 12-15 of Zalpuri, “application 504 comprises an application or an application installer appropriate for running on a hardware appliance cluster(e.g., a data processing application, a scientific computing application, a big data application, a database application, etc.(running on datacenter)”; and Col. 12, lines 14-17 of Zalpuri, “an application is determined. In some embodiments, an application comprises an application for which a management request was received. In operation 802, management command parameters are determined. Management command parameters comprise application version, application location(datacenter ID), instance name”), Zalpuri specifies a datacenter for each application instance of the particular cluster, to include the new application instance that was received in the request, specifies a datacenter ID for each application instance of cluster, to include a new application received in a request.
Flynn teaches topology for cluster managers, as recited in ABSTRACT, “A system and method for…using topologically remotely located computing devices are provided. A primary computing device runs one instance of an application (i.e. the primary application instance) at a production site and an actively standby computing device runs a second instance of the application (i.e. the shadow application instance) at a recovery site which may be topologically remotely located from the production site”; ¶ [0010],” places a network topology (updated topology) and geographical limitation on the server computing devices to which virtual machines may be moved”, and ¶ [0018], “relocating running applications to computing devices topologically remotely located outside a storage area network or cluster of computing devices in which the running applications were previously present”). Here, Flynn teaches distributing the cluster topology to the particular group of cluster managers that manage particular cluster of application instances and other application instances of the particular cluster of application instances. 
Barabash teaches wherein each group of cluster managers manages packet processing for one cluster of application instances. (See at least ¶ [0030], “Application components participating in one or more embodiments of the mirrored clusters may be configured to use the assigned LMVNA to send the data packets to destinations that are the mirrored components of the source client”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 25-29, 31-33, 35-39, 41-43 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wolafka et al. (hereinafter referred to as Wolafka) (U. S. Pub. No. 2007/0067318 A1), in view of Zalpuri et al. (hereinafter referred to as Zalpuri) (U. S. Patent No. 9894147 B1), and in view of Flynn,JR. et al. (hereinafter referred to Flynn) ( U. S. Pub. No. 2007/0244937A1).
As to claim 25, Wolafka teaches a method for managing a cluster of application instances (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module (application instance) for receiving cluster management commands”), the method comprising: at a first cluster manager of a plurality of a cluster managers operating across a plurality of datacenters, said plurality of cluster managers comprising a plurality of groups of cluster managers with each group managing a different cluster of application instances, the first manager belong to a particular group of cluster managers for a particular cluster of application instances (See at least ABSTRACT, “cluster manager implements a method involving a reception of a first cluster management command in a first cluster management protocol, a conversion of the first cluster management to a second cluster management command in a second cluster management protocol, and a sending of the second cluster management command to a first node in a heterogeneous cluster management group…the second cluster management protocol is registered with the manager whereby the first cluster management command is mapped to the second management command”; ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).
Although Wolafka teaches the substantial features of the claimed invention, Wolafka fails to expressly teach wherein receiving a request from a second cluster manager to add a new application instance to the cluster of application instances; the request comprising a datacenter ID that identifies a particular datacenter of the plurality of datacenters within which the new application instance is located; updating a cluster topology for the particular cluster of application instances to include the new application instance, wherein the cluster topology specifies a datacenter ID for each application instance of the particular cluster; and distributing the cluster topology to the particular group of cluster managers in order for the cluster managers to use the updated cluster topology to send packets between the new application instance of the particular cluster of application instances and other application instances of the particular cluster of application instances.
In analogous teaching, Zalpuri exemplifies this wherein Zalpuri teaches wherein the method comprising: receiving a request from a second cluster manager to add a new application instance to the cluster of application instances (See at least ABSTRACT, “a system for a cluster application manager…the input interface is for receiving a first management request for a management function for a first application of a set of different applications…a second management request for the management function for a second application of the set of different applications that is different from the first application of the set of different application”; and Col. 16-19, “Application 504 includes an interface comprising a set of management commands (e.g., for installing the applications)”. Here, the second application is a instance which is requested to add to the cluster of application instance with the first application instance and installing the application instance is adding a new application instance ); the request comprising a datacenter ID that identifies a particular datacenter of the plurality of datacenters within which the new application instance is located (See at least Col. 11, lines 12-15, “application 504 comprises an application or an application installer appropriate for running on a hardware appliance cluster(e.g., a data processing application, a scientific computing application, a big data application, a database application, etc.(running on datacenter)”; and Col. 12, lines 14-17, “an application is determined. In some embodiments, an application comprises an application for which a management request was received. In operation 802, management command parameters are determined. Management command parameters comprise application version, application location(datacenter ID), instance name”).
Thus, given the teaching of Zalpuri, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Zalpuri, a system for a cluster application manager, into Wolafka, systems and methods for cluster management, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system to manage the application instance cluster (See Zalpuri: ABSTRACT).
Although Wolafka and Zalpuri teach the substantial features of the claimed invention, Wolafka and Zalpuri fail to expressly teach wherein updating a cluster topology for the particular cluster of application instances to include the new application instance, wherein the cluster topology specifies a datacenter ID for each application instance of the particular cluster; and distributing the cluster topology to the particular group of cluster managers in order for the cluster managers to use the updated cluster topology to send packets between the new application instance of the particular cluster of application instances and other application instances of the particular cluster of application instances.
In analogous teaching, Flynn exemplifies this wherein Flynn teaches wherein updating a cluster topology for the particular cluster of application instances to include the new application instance, wherein the cluster topology specifies a datacenter ID for each application instance of the particular cluster (See at least ABSTRACT, “A system and method for…using topologically remotely located computing devices are provided. A primary computing device runs one instance of an application (i.e. the primary application instance) at a production site and an actively standby computing device runs a second instance of the application (i.e. the shadow application instance) at a recovery site which may be topologically remotely located from the production site”; and ¶ [0121], “the shadow application failover module 640 performs the necessary operations for failing-over the operations of a primary application instance to a shadow application instance using the logs maintained in the storage system associated with the recovery site 460”), and distributing the cluster topology to the particular group of cluster managers in order for the cluster managers to use the updated cluster topology to send packets between the new application instance of the particular cluster of application instances and other application instances of the particular cluster of application instances (See at least ¶ [0010], “places a network topology and geographical limitation on the server computing devices to which virtual machines may be moved using the VmotionTM software product”; and ¶ [0092], “This brings the state of the shadow application instance to a current state of the failed primary application instance. The network output of the shadow application instance thereby takes over operation for the primary application instance. All of this is done with the shadow application instance running on a topologically and/or geographically remotely located computing device from the primary computing device upon which the primary application instance is running”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed See Flynn: ABSTRACT).

As to claim 26, Wolafka, Zalpuri and Flynn teach the method of claim 25. Flynn further teaches wherein distributing the cluster topology comprises sending the cluster topology in a set of control data messages to the particular group of cluster managers (See at least ¶ [0057], “Internet is typically used by servers in a cluster to communicate with one another using TCP/IP for messaging traffic”), wherein each control data message of the set of control data messages comprises an invalid address that identifies the data messages as a control data message (See at least ¶ [0057], “Internet is typically used by servers in a cluster to communicate with one another using TCP/IP for messaging traffic. Storage controllers participating in mirroring…typically communicate over a separate storage network using FICON channel commands, SCSI commands, or TCP/IP”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

As to claim 27, Wolafka, Zalpuri and Flynn teach the method of claim 25. Flynn further teaches wherein the particular group of cluster managers comprises a set of randomly selected cluster managers for application instances in the particular cluster (See at least ¶ [0013], “which enables enterprises to set thresholds and define rules for managing the relocation of applications and application processes from machine to machine, both to address high availability and unitization business cases”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

As to claim 28, Wolafka, Zalpuri and Flynn teach the method of claim 27. Wolafka further teaches wherein the first cluster manager operates in the particular datacenter and the set of randomly selected cluster managers are all selected from the particular datacenter (See at least ¶ [0029], “homogeneous high availability cluster managers 23 equally distributed across enterprise datacenters 20. Specifically, heterogeneous cluster management group 26(1) has different server nodes located at datacenter 20(1)”). 

As to claim 29, Wolafka, Zalpuri and Flynn teach the method of claim 27. Wolafka further teaches wherein the first cluster manager is located in a first datacenter and the set of randomly selected cluster managers comprises at least one cluster manager that operates in a different, second datacenter (See at least ¶ [0029], “homogeneous high availability cluster managers 23 equally distributed across enterprise datacenters 20. Specifically, heterogeneous cluster management group 26(1) has different server nodes located at datacenter 20(1)”). 

As to claim 31, Wolafka, Zalpuri and Flynn teach the method of claim 25. Wolafka further teaches wherein each application instance of the particular cluster of application instances operate on the same machine as a corresponding cluster manager of the particular group of cluster managers (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).

As to claim 32, Wolafka, Zalpuri and Flynn teach the method of claim 25. Flynn further teaches the particular clusters (See at least ¶ [0007], “such server clusters or storage system clusters are topologically and geographically limited such that the devices that make up the cluster must be in relative close proximity to one another”). Wolafka further teaches wherein the cluster of application instances is a first cluster, wherein the first cluster manager manages a first application instance of the first cluster of application instances and a second application instances of a second cluster of application instances (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

As to claim 33, Wolafka, Zalpuri and Flynn teach the method of claim 25. Wolafka further teaches wherein the request further comprises an indication that the new application instance is an access point for the datacenter in which the first application instance operates, wherein the address for the first application instance is a publicly accessible address (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).

As to claim 35, Wolafka teaches a non-transitory machine readable medium storing a first cluster manager of a plurality of cluster managers operating across a plurality of datacenters for execution by at least one processing unit (See at least ¶ [0032], “a computer program product comprising a computer usable medium having a computer readable program is provided. The computer readable program, when executed on a standby computing device, causes the standby computing device”), the first cluster manager for managing a cluster topology for a cluster of application instances, the first cluster manager comprising sets of instructions (See at least ABSTRACT, “A system and method for…using topologically remotely located computing devices are provided. A primary computing device runs one instance of an application (i.e. the primary application instance) at a production site and an actively standby computing device runs a second instance of the application (i.e. the shadow application instance) at a recovery site which may be topologically remotely located from the production site”; ¶ [0005], “Highly availability of applications may be achieved by providing clustered server/storage environments that protect against server and storage failures”; and ¶ [0011], “software product is built upon a service oriented architecture and embodies the latest generation of fine grained virtualization technologies to enable dynamic data centers to provide preservation of service levels and infrastructure optimization”; and ¶ [0032], “causes the standby computing device to automatically receive, from a primary computing device, topologically remotely located from the standby computing device”).
 Although Wolafka teaches the substantial features of the claimed invention, Wolafka fails to expressly teach wherein receiving a request from a second cluster manager to add a new application instance to the cluster of application instances; the request comprising a datacenter identifier (ID) that identifies a particular datacenter of the plurality of datacenters within which the new application instance is located; updating the cluster topology to include the new application instance, wherein the cluster topology specifies a datacenter ID for each application instance of the cluster; and distributing the cluster 
In analogous teaching, Zalpuri exemplifies this wherein Zalpuri teaches wherein receiving a request from a second cluster manager to add a new application instance to the cluster of application instances (See at least ABSTRACT, “a system for a cluster application manager…the input interface is for receiving a first management request for a management function for a first application of a set of different applications…a second management request for the management function for a second application of the set of different applications that is different from the first application of the set of different application”); the request comprising a datacenter identifier (ID) that identifies a particular datacenter of the plurality of datacenters within which the new application instance is located (See at least Col. 11, lines 12-15, “application 504 comprises an application or an application installer appropriate for running on a hardware appliance cluster(e.g., a data processing application, a scientific computing application, a big data application, a database application, etc.(running on datacenter)”; and Col. 12, lines 14-17, “an application is determined. In some embodiments, an application comprises an application for which a management request was received. In operation 802, management command parameters are determined. Management command parameters comprise application version, application location(datacenter ID), instance name”).
Thus, given the teaching of Zalpuri, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Zalpuri, a system for a cluster application manager, into Wolafka, systems and methods for cluster management, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system to manage the application instance cluster (See Zalpuri: ABSTRACT).
Although Wolafka and Zalpuri teach the substantial features of the claimed invention, Wolafka and Zalpuri fail to expressly teach wherein updating the cluster topology to include the new application instance, wherein the cluster topology specifies a datacenter ID for each application instance of the 
In analogous teaching, Flynn exemplifies this wherein Flynn teaches wherein updating the cluster topology to include the new application instance, wherein the cluster topology specifies a datacenter ID for each application instance of the cluster (See at least ABSTRACT, “A system and method for…using topologically remotely located computing devices are provided. A primary computing device runs one instance of an application (i.e. the primary application instance) at a production site and an actively standby computing device runs a second instance of the application (i.e. the shadow application instance) at a recovery site which may be topologically remotely located from the production site”; and ¶ [0121], “the shadow application failover module 640 performs the necessary operations for failing-over the operations of a primary application instance to a shadow application instance using the logs maintained in the storage system associated with the recovery site 460”), and distributing the cluster topology to a set of cluster managers in order for the cluster managers to use the updated cluster topology to send network data to and from the new application instance (See at least ¶ [0010], “places a network topology and geographical limitation on the server computing devices to which virtual machines may be moved using the VmotionTM software product”; and ¶ [0092], “This brings the state of the shadow application instance to a current state of the failed primary application instance. The network output of the shadow application instance thereby takes over operation for the primary application instance. All of this is done with the shadow application instance running on a topologically and/or geographically remotely located computing device from the primary computing device upon which the primary application instance is running”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it See Flynn: ABSTRACT).

As to claim 36, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 35. Flynn further teaches wherein the set of instructions for distributing the cluster topology comprises a set of instructions for sending the cluster topology in a set of control data messages to the set of cluster managers (See at least ¶ [0057], “Internet is typically used by servers in a cluster to communicate with one another using TCP/IP for messaging traffic”), wherein each control data message of the set of control data messages comprises an invalid address that identifies the data messages as a control data message (See at least ¶ [0057], “Internet is typically used by servers in a cluster to communicate with one another using TCP/IP for messaging traffic. Storage controllers participating in mirroring…typically communicate over a separate storage network using FICON channel commands, SCSI commands, or TCP/IP”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

As to claim 37, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 37. Flynn further teaches wherein the set of cluster managers comprises a set of randomly selected cluster managers for application instances in the cluster (See at least ¶ [0013], “which enables enterprises to set thresholds and define rules for managing the relocation of applications and application processes from machine to machine, both to address high availability and unitization business cases
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

As to claim 38, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 37. Wolafka further teaches wherein the first cluster manager operates in the particular datacenter and the set of randomly selected cluster managers are all selected from the particular datacenter (See at least ¶ [0029], “homogeneous high availability cluster managers 23 equally distributed across enterprise datacenters 20. Specifically, heterogeneous cluster management group 26(1) has different server nodes located at datacenter 20(1)”). 

As to claim 39, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 37. Wolafka further teaches wherein the first cluster manager is located in a first datacenter and the set of randomly selected cluster managers comprises at least one cluster manager that operates in a different, second datacenter (See at least ¶ [0029], “homogeneous high availability cluster managers 23 equally distributed across enterprise datacenters 20. Specifically, heterogeneous cluster management group 26(1) has different server nodes located at datacenter 20(1)”). 

As to claim 41, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 35. Wolafka further teaches wherein each application instance of the cluster of application instances operates on a same machine as a corresponding cluster manager of the plurality of cluster managers (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).

As to claim 42, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 35. Flynn further teaches clusters (See at least ¶ [0007], “such server clusters or storage system clusters are topologically and geographically limited such that the devices that make up the cluster must be in relative close proximity to one another”).Wolafka further teaches wherein the cluster of application instances is a first cluster, wherein the first cluster manager manages a first application instance of the first cluster of application instances and a second application instances of a second cluster of application instances (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

As to claim 43, Wolafka, Zalpuri and Flynn teach the non-transitory machine readable medium of claim 35. Wolafka further teaches wherein the request further comprises an indication that the new application instance is an access point for the datacenter in which the first application instance operates, wherein the address for the first application instance is a publicly accessible address (See at least ¶ [0002], “cluster managers 23 equally distributed across enterprise datacenters. Each manager 23 is installed on an associated server node 22, and includes an application programming interface module for receiving cluster management commands”).

As to claim 46, Wolafka, Zalpuri and Flynn teach the method of claim 25. Flynn further teaches wherein the cluster topology for the particular cluster of application instances is maintained and kept up-to-date by the particular group of cluster managers (See at least ¶ [0010], “places a network topology and geographical limitation on the server computing devices to which virtual machines may be moved using the VmotionTM software product”; and ¶ [0092], “This brings the state of the shadow application instance to a current state of the failed primary application instance. The network output of the shadow application instance thereby takes over operation for the primary application instance. All of this is done with the shadow application instance running on a topologically and/or geographically remotely located computing device from the primary computing device upon which the primary application instance is running”).
Thus, given the teaching of Flynn, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Flynn, system and method for running application instances, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method to manage application instances (See Flynn: ABSTRACT).

Claims 30, 34, 40 and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wolafka, in view of Zalpuri, and in view of Flynn, and further in view of Barabash et al. (hereinafter referred to as Barabash) (U. S. Pub. No. 2015/0195343 A1).
As to claim 30, Wolafka, Zalpuri and Flynn teach the method of claim 25. Although Wolafka, Zalpuri and Flynn teach the substantial features of the claimed invention, Wolafka, Zalpuri and Flynn fail to expressly teach wherein the request further comprises: a local address assigned for the new application within the particular datacenter; an overlay network address for the new application instance; 
In analogous teaching, Barabash exemplifies this wherein Barabash teaches wherein the request further comprises: a local address assigned for the new application within the particular datacenter (See at least ¶ [0037], “the intelligence for routing the data packets to mirrored virtual network clients may be centrally controlled and configured in a secure manner”; and ¶ [0044], “a communication interface unit 1108, such as a network adapter; may be provided to enable the hardware environment 1110 to communicate with local or remotely located computing systems”); an overlay network address for the new application instance (See at least ¶ [0037], “The method allows the deployment of mirrored endpoints over the distributed overlay virtual network…the intelligence for routing the data packets to mirrored virtual network clients may be centrally controlled and configured in a secure manner”); and an access indicator that indicates whether the new application instance is accessible to external application instances located in datacenters other than the particular datacenter (See at least ¶ [0038], “the system 100 may be utilized to achieve rapid provisioning of multiple application instances that are transparently added to the mirrored configuration”; ¶ [0050], “software environment 1120 may also comprise browser software 1126 for accessing data available over local or remote computing networks. Further, software environment 1120 may comprise a user interface 1124(e.g., a graphical user interface) for receiving user commands and data”).
Thus, given the teaching of Barabash, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Barabash, application level distributed overlay networks, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, and Flynn, system and method for running application instances, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to See Barabash: ABSTRACT).

As to claim 34, Flynn and Wolafka teach the method of claim 25. However, Flynn and Wolafka fail to expressly teach wherein the request comprises an overlay network address for the new application instance, and the particular group of cluster managers forward data to the new application instance by encapsulating the data according to the overlay network address.
In analogous teaching, Barabash exemplifies this wherein Barabash teaches wherein the request comprises an overlay network address for the new application instance (See at least ¶ [0037], “The method allows the deployment of mirrored endpoints over the distributed overlay virtual network…the intelligence for routing the data packets to mirrored virtual network clients may be centrally controlled and configured in a secure manner”), and the particular group of cluster managers forward data to the new application instance by encapsulating the data according to the overlay network address (See at least ¶ [0038], “the system 100 may be utilized to achieve rapid provisioning of multiple application instances that are transparently added to the mirrored configuration”; ¶ [0050], “software environment 1120 may also comprise browser software 1126 for accessing data available over local or remote computing networks. Further, software environment 1120 may comprise a user interface 1124(e.g., a graphical user interface) for receiving user commands and data”).
Thus, given the teaching of Barabash, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Barabash, application level distributed overlay networks, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, and Flynn, system and method for running application instances, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to See Barabash: ABSTRACT).

As to claim 40, Flynn and Wolafka teach the non-transitory machine readable medium of claim 35. Although Flynn and Wolafka teach the substantial features of the claimed invention, Flynn and Wolafka fail to expressly teach wherein the request further comprises: a local address assigned for the new application within the particular datacenter; an overlay network address for the new application instance; and an access indicator that indicates whether the new application instance is accessible to external application instances located in datacenters other than the particular datacenter.
In analogous teaching, Barabash exemplifies this wherein Barabash teaches wherein the request further comprises: a local address assigned for the new application within the particular datacenter (See at least ¶ [0037], “the intelligence for routing the data packets to mirrored virtual network clients may be centrally controlled and configured in a secure manner”; and ¶ [0044], “a communication interface unit 1108, such as a network adapter; may be provided to enable the hardware environment 1110 to communicate with local or remotely located computing systems”); an overlay network address for the new application instance (See at least ¶ [0037], “The method allows the deployment of mirrored endpoints over the distributed overlay virtual network…the intelligence for routing the data packets to mirrored virtual network clients may be centrally controlled and configured in a secure manner”); and an access indicator that indicates whether the new application instance is accessible to external application instances located in datacenters other than the particular datacenter (See at least ¶ [0038], “the system 100 may be utilized to achieve rapid provisioning of multiple application instances that are transparently added to the mirrored configuration”; ¶ [0050], “software environment 1120 may also comprise browser software 1126 for accessing data available over local or remote computing networks. Further, software environment 1120 may comprise a user interface 1124(e.g., a graphical user interface) for receiving user commands and data”).
Thus, given the teaching of Barabash, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Barabash, application level distributed overlay networks, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, and Flynn, system and method for running application instances, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for managing mirroring communication between virtual network clients in a distributed overlay virtual network (See Barabash: ABSTRACT).

As to claim 44, Flynn and Wolafka teach the non-transitory machine readable medium of claim 35. However, Flynn and Wolafka fail to expressly teach wherein the request comprises an overlay network address for the new application instance, and the set of cluster managers forward data to the new application instance by encapsulating the data according to the overlay network address.
In analogous teaching, Barabash exemplifies this wherein Barabash teaches wherein the request comprises an overlay network address for the new application instance (See at least ¶ [0037], “The method allows the deployment of mirrored endpoints over the distributed overlay virtual network…the intelligence for routing the data packets to mirrored virtual network clients may be centrally controlled and configured in a secure manner”), and the set of cluster managers forward data to the new application instance by encapsulating the data according to the overlay network address (See at least ¶ [0038], “the system 100 may be utilized to achieve rapid provisioning of multiple application instances that are transparently added to the mirrored configuration”; ¶ [0050], “software environment 1120 may also comprise browser software 1126 for accessing data available over local or remote computing networks. Further, software environment 1120 may comprise a user interface 1124(e.g., a graphical user interface) for receiving user commands and data”).
Thus, given the teaching of Barabash, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Barabash, application level distributed overlay networks, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, and Flynn, system and method for running application instances, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for managing mirroring communication between virtual network clients in a distributed overlay virtual network (See Barabash: ABSTRACT).

As to claim 45, Wolafka, Zalpuri and Flynn teach the method of claim 25. However, Wolafka, Zalpuri and Flynn fail to expressly teaches wherein each group of cluster managers manages packet processing for one cluster of application instances.
In analogous teaching, Barabash exemplifies this wherein Barabash teaches wherein each group of cluster managers manages packet processing for one cluster of application instances (See at least ¶ [0030], “Application components participating in one or more embodiments of the mirrored clusters may be configured to use the assigned LMVNA to send the data packets to destinations that are the mirrored components of the source client”).
Thus, given the teaching of Barabash, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Barabash, application level distributed overlay networks, into Wolafka, systems and methods for cluster management, and Zalpuri, a system for a cluster application manager, and Flynn, system and method for running application instances, for system and method to implement cluster management for application instances. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the system and method for managing mirroring communication between virtual network clients in a distributed overlay virtual network (See Barabash: ABSTRACT).


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


John Fan
/J. F. /
Examiner, Art Unit 2454
03/04/2021

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454